DETAILED ACTION
Response to Arguments
Applicant's arguments filed 8/13/2021 have been fully considered but they are not persuasive. 
Applicant argues “The cited art does not explicitly disclose a heat-not-burn product with a length of less than 68mm. Without teachings of the claimed features in the cited art, the rejection is not proper. Mills, 916 F.2d at 682. It is respectfully submitted that the claimed embodiments are novel and non-obvious in light of the cited art.” The Examiner disagrees. Beard teaches a smoking article with a total length from about 80 mm [0031]. One of ordinary skill in the art would interpret the term “about” to allow for +/- 10%, thus teaching a total length of at least 80 – 0.1*80, or 72 mm. It has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). A length of 72 mm is close enough to 68 mm that one skilled in the art would have expected them to have the same properties. Furthermore, changes in size/proportion are not considered to be patentably distinguish over the prior art, see MPEP 2144.04 IV. A. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 39-50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beard (US 2012/0255569), and optionally further in view of Arzonico (US 5,271,419). 
Regarding claim 39, Beard teaches a smoking article in the form of a heat-not-burn product capable of generating an aerosol for delivery to a consumer [0006], comprising a filter, the filter comprising: a first discrete filter section 36 comprising continuous filter material having an aerosol modifying additive disposed in said filter material[wherein the aerosol modifying additive is contained 2, corresponding to a diameter of 0.4 mm to 8.0 mm [0059-0063], encompassing the claimed diameter. Beard teaches a smoking article circumference of 17-27 mm [0031], or a diameter of 5.4 mm to 8.6 mm. The difference in diameter between the overall smoking article and the passageway, 0.6 mm (8.6 mm – 8.0 mm) to 5 mm (5.4 mm – 0.4 mm) corresponds to double a wall thickness of tubular filter section. The wall thickness is thereby 0.3 mm (0.6 mm / 2 mm) to 2.5 mm (5 mm / 2 mm), overlapping the claimed thickness. 
Beard does not specify where in the first filter section 36 the capsule is located. However Beard does teach that in an embodiment when the capsule is located in the second filter section 38, it may be provide in the channel [0058], i.e. in an axial region thereof. One of ordinary skill in the art thereby would have found it obvious to position the capsule of Beard that is already taught to be in the first filter section 36, in an axial region of the first filter section (i.e. only in said axial region) to achieve predictable results of flavoring the smoke. The channel thus would direct aerosol, in use, through the axial region of the first filter section in which the frangible capsule is disposed.  
Beard teaches the product has a total length from about 80 mm [0031]. One of ordinary skill in the art would interpret the term “about” to allow for +/- 10%, thus teaching a total length of at least 80 – 0.1*80, or 72 mm. It has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 
Optionally furthermore, Arzonico teaches a cigarette wherein when smokable blends having a relatively high packing density are employed, a short tobacco rod having a length of 35-50 mm is used [col. 6, l. 42-49]. It would have been obvious to one of ordinary skill in the art to use a short tobacco rod having a length of 35-50 mm in the article of Beard to accommodate smokable blends having a relatively high packing density. Beard teaches an example of a tobacco rod with a length of 56 mm and a filter length of 27 mm for an overall length of 83 mm [0087]. In modified Beard, with a tobacco rod length of 35-50 mm, the total length of the article would be 62 to 77 mm, overlapping the claimed range. 
Regarding claims 40 and 41, Beard teaches the tubular filter section is formed from cellulose acetate tow [0081]. 
Regarding claim 42, the hollow channel of Beard necessarily has a lower resistance to aerosol passing through it than other regions of the second filter section. 
Regarding claims 43 and 44, the “axial region” of the first filter section appears to be defined by merely an imaginary boundary rather than an actual structural limitation. The first filter section of Beard thereby also has an “axial region” that reads on the present limitations. Alternatively, the channel in the second filter section of Beard is interpreted to correspond to the claimed axial region of the second filter section, having a diameter of 0.4 mm to 8.0 mm as applied to claim 39, or a radius of 0.2 mm to 4.0 mm. 
Regarding claim 45, Beard teaches the first filter section and the second filter section are wrapped in a plug wrap [0027; Fig. 10]. Two separate plug wraps are not disclosed. Arzonico teaches a cigarette filter wherein first filter section 40 is wrapped in a first plug wrap 42 and the second filter section 32 is wrapped in a second plug wrap 36 [Fig. 1; col. 3, l. 65 to col. 4, l. 20]. As this is a 
Regarding claim 46, Beard teaches the aerosol modifying additive comprises menthol [0078].
Regarding claim 47, Beard teaches the capsule has a diameter of about 3.5 mm [0074]. 
Regarding claims 48 and 49, Beard as applied to claim 39 above suggests the capsule may be located in an axial region of the first filter section. Beard further suggest that the capsule may be located in a filter section at a position other than a longitudinally central position of that section, as shown in Fig. 10. Thereby one of ordinary skill in the art would have found it obvious to place the capsule within the first filter section at a position other than a longitudinally central position within the first filter section to predictably modify the aerosol. As the first filter section 36 of Beard has a length of 4-20 mm [0058], any position other than a longitudinally central position would necessarily be from 1 mm to 10 mm from a longitudinally central position.
Regarding claim 50, Beard teaches a third discrete filter section connected to the first filter section so as to make it upstream of said first filter section when incorporated into a smoking article [0060].
Claims 51 and 52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beard and optionally Arzonico as applied to claim 50 above, and further in view of Besso (US 2011/0120481). 
Beard teaches the third section includes fibrous filter material [0010, 0060]. Granular adsorbent in the third filter section is not disclosed. Besso teaches a cigarette filter wherein the third filter section 26 may include granular activated carbon adsorbent dispersed within the filter material [Fig. 5; 0139]. It would have been obvious to one of ordinary skill in the art to disperse granular adsorbent within the filter material of the third filter section of Beard to achieve the same, predictable result of removing at least one gas phase constituent from mainstream smoke [Besso 0094]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YAARY whose telephone number is (571)272-3273.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC YAARY/Examiner, Art Unit 1747